

117 HR 5203 IH: Ejiao Act
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5203IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Mr. Beyer introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the sale or transport of ejiao made using donkey skin in interstate or foreign commerce.1.Short titleThis Act may be cited as the Ejiao Act.2.FindingsCongress finds the following:(1)Ejiao is a gelatin created from the skins of donkeys which is used in traditional Chinese medicine, beauty, cosmetic, and other luxury products.(2)The donkey skin trade for the production of ejiao, is decimating global donkey populations and harming impoverished global communities.(3)Studies have shown that the use of ejiao is unnecessary in the production of these products since the gelatins from other sources, including plants may be used instead.(4)Millions of donkeys are slaughtered annually for their skins to make ejiao.(5)The domestic Chinese and international demand for donkey skins is approximately 8,000,000 to 10,000,000 skins per year but the annual supply in China is less than 1,800,000.(6)Such demand has led to the slaughter of massive numbers of donkeys across the globe, decimating donkey populations, most notably in Africa and Latin America.(7)Such demand has had devastating effects on the families who depend on donkeys for survival, such as fetching water to drink, cook and clean, taking products to market for sale, and transporting children to school.(8)A recent report by the Kenya Agricultural and Livestock Research Organization said that 159,631 donkeys were slaughtered for their skins, 8.1 percent of the population, in 2018. Today, up to 1,000 donkeys a day can be slaughtered in Kenya alone, more than 300,000 a year. The report goes on to suggest that donkeys in Kenya could vanish by 2023.(9)Donkeys are regularly stolen and killed illegally solely for their skins. Moreover, donkeys are often stolen from families who depend on them for their livelihoods, and who are already struggling and living below the poverty line of $2 a day.(10)Where owners willingly sell their donkeys, they find that within months they are worse off financially than they would have been had they kept their donkeys. As prices constantly rise, it becomes impossible for these owners to go back into the market for a new donkey.(11)Although ejiao products are expensive, as the Chinese middle class has expanded, demand for ejiao products has exploded over the course of the last decade. As a result, the donkey population in China has collapsed by 76 percent since 1992.(12)Ejiao companies have set up donkey breeding schemes in China in an attempt to breed the species on a scale sufficient to meet local demand. But due to the long gestation period of donkeys, and the fact that they often only give birth once a year, breeders have not been able to satisfy demand from within China, which is why ejiao companies have turned to Africa and Latin America to satisfy demand for ejiao.(13)A crisis in donkey populations has been met with varied responses from affected countries. Bans in the trade of donkey skins in seven African countries have been poorly enforced or overturned.(14)As demand for ejiao continues unabated, donkey populations in lower-income countries continue to nosedive, despite governmental efforts to outlaw the trade.(15)A number of other United States-based companies have already pledged to remove from the market all products containing ejiao.(16)The leading importers in the world for ejiao are China and Hong Kong. However, the United States is the third largest importer of ejiao, with $12,000,000 in annual imports of ejiao each year.3.ProhibitionsSection 301 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331) is amended by adding at the end the following:(fff)The knowing sale or transport of ejiao made using donkey skin, or products containing ejiao made using donkey skin, in interstate or foreign commerce. .